DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer capacitor comprising: a conductive resin layer including a plurality of metal particles, a conductive connecting part surrounding the plurality of metal particles, a base resin, and an intermetallic compound contacting the first electrode layer and the conductive connecting part; wherein the intermetallic compound has a form of a plurality of islands, an area of the intermetallic compound is equal to or greater than 20% of an area by which the internal electrodes and the conductive resin layer contact each other, and the base resin of the conductive resin layer is in discontinuous contact with the first electrode layer, and a thickness of the intermetallic compound is 2.0µm to 5.0 µm (claims 1-8).  

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer capacitor comprising: conductive resin layer including a conductive connecting part including a low-melting-point metal, an intermetallic compound contacting the first electrode layer and the conductive connecting part, and a base resin covering the conductive connecting part and the intermetallic compound; wherein the intermetallic compound has a form of a plurality of islands, and an area of the intermetallic compound is equal to or greater than 20% of an area by which the internal electrodes and the conductive resin layer contact each other, and the base resin of the conductive resin layer is in discontinuous contact with the first electrode layer, and a thickness of the intermetallic compound is 2.0 µm to 5.0 µm (claim 10).  

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer capacitor comprising: a conductive resin layer including a plurality of metal particles, a conductive connecting part surrounding the plurality of metal particles, a base resin, and an intermetallic compound contacting the first electrode layer and the conductive connecting part; and wherein the conductive connecting part of the conductive resin layer includes Ag3Sn, and an area of the intermetallic compound is equal to or greater than 20% of an area by which the internal electrodes and the conductive resin layer contact each other, and the base resin of the conductive resin layer is in discontinuous contact with the first electrode layer, and a thickness of the intermetallic compound is 2.0µm to 5.0 µm (claim 12-17).  

3Sn, and an area of the intermetallic compound is equal to or greater than 20% of an area by which the internal electrodes and the conductive resin layer contact each other, the base resin of the conductive resin layer is in discontinuous contact with the first electrode layer, and a thickness of the intermetallic compound is 2.0µm to 5.0 µm (claim 19).

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848